 

 

seepenee _eaek WE,
: a

. a 7s . ' cre &
AG 2458 Rev, 02/08/2019) Judgment in a.Criminal Petty Case (Modified) mo ee ae ine t tbe loft

- UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

pe nr te eh RTS

AUG 92 2019"

 

 

CLERK US Os TEICT COURT

 

     

United States of America JUDGMENT I op Geel Cae DEPUTY
Vv. (For Offenses Committe ovember 1, 187)

Carlos Alberto Organista-Dothe » Case Number: 3:19-mj-23404
. Chloe S. Dillon

Defendant's Attorney —

REGISTRATION NO, 88460298

_ THE DEFENDANT: :
KI pleaded guilty to count(s) 1 of Complaint
C] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section | Nature of Offense - Count Number(s)
§:1325 ILLEGAL ENTRY (Misdemeanor) i
( The defendant has been found not guilty on count{s)_
-OO Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

a TIME SERVED 0 days

 

Assessment: $10 WAIVED & Fine: WAIVED

|} Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LC) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

HQ

DUSM HONORABLE ROBERT A, MCQUAID
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy . | 3:19-mj-23404

 

 

 
